DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/03/2022 was filed and made of record.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
Applicant’s amendment filed on 03/03/2022 was entered and made of record.  Claims 8-15 are newly added.  Claims 1-15 remain pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (CN 202841371) and further in view of Weerth (US 2006/0086735) and Borkholder et al. (US 2012/0239343).
Regarding to claim 1, Han teaches an Instrumented Spherical Blast Impulse Recording Device (ISBIRD) comprising: (Fig. 1)
a spherical housing (Fig. 1; ¶0013 – the vibration sensor is a spherical structure); a test data module comprising: (Fig.1; ¶0017)
a three-axis acceleration sensor; (Fig.1, items 18-20; ¶0020)
a controller communicatively coupled to the three-axis acceleration sensor (¶0023 – the three-axis magnetic sensor, a three-shaft acceleration sensor connected with the microcontroller through the serial bus), acceleration data in three-dimensions from the three-axis acceleration sensor during exposure of the spherical housing to the explosive blast wave; (¶0003 – detecting blast wave underground due to explosion; ¶0026 the three-axis magnetic sensor and the three-axis acceleration sensor gesture detection module for detecting the high and low quality range acceleration sensor three-axis coordinate system include angle with the north direction and the gravity direction of the ground coordinate system).
an internal support structure attached inside of the spherical housing and attached to the test data module to centrally locate the test data module within the spherical housing during exposure to the explosive blast wave (¶0061 -  the above circuit board is fixed in the cavity, and the sensor and the attitude test circuit board 10 are kept in the middle plane of the spherical structure, so that the circuit board and potting Material and shell form an integrated rigid structure; Fig. 1, the circuit board 10-12 are attached to pillar 12).
Han fails to teach a spherical housing formed of a metal having a thickness sufficient to survive an explosive blast wave from a test weapon.
Weerth teaches
a spherical housing formed of a metal having a thickness sufficient to survive an explosive blast wave from a test weapon (¶0021).
It would have been obvious to ordinary skill in art before the effective filling of the claimed invention to have modified the invention of Han to include the teaching of Weerth. By providing the doorway on the spherical shell, it would provide an access to internal circuit board in order for the user to adjust the internal circuit as required.
Han modified by Weerth fails to teach a memory, a controller to execute a data acquisition to record in the memory.
Borkholder teaches
a memory (Fig.1 memory 14), a controller (Fig.1 Dosimetry Processing device) to execute a data acquisition to record in the memory (¶0010 -The dosimetry processing device is configured to execute programmed instructions stored in the memory including: obtaining readings from the at least one of the pressure sensor or the inertial measurement unit; storing the readings when obtained)
It would have been obvious to ordinary skill in art before the effective filling of the claimed invention to have modified the invention of Han modified by Weerth to include the teaching of Borkholder.  With the data memory, the user can store test data for further analyzing after the test, preserving test data for future reference and for historical data
Regarding to claim 4, Han modified by Weerth and Borkholder teaches the SISBIRD of claim 1.  Han further teaches the test data module comprises a pressure sensor that communicates to an exterior of the spherical housing; (¶0045 - spherical structure, the piezoelectric ceramic paste on the surface of the shell, the piezoelectric ceramic is high, can pick a very steep pressure peak-time information, the TDOA positioning with high precision, and any position of the spherical piezoelectric ceramic are sensitive surface, can realize the receiving of full-directional vibration signal, which greatly reduces the vibration sensor in the underground installation difficulty) and the controller communicatively is coupled to the pressure sensor. (¶0072)
Han fails to teach the memory and that executes the data acquisition utility to record, in the memory, pressure data from the pressure sensor during exposure of the spherical housing to the explosive blast wave.
Borkholder teaches 
the memory (Fig.1 memory 14) and that executes the data acquisition utility to record, in the memory, pressure data from the pressure sensor (Fig.1 pressure sensor 18) during exposure of the spherical housing to the explosive blast wave (¶0010 -The dosimetry processing device is configured to execute programmed instructions stored in the memory including: obtaining readings from the at least one of the pressure sensor or the inertial measurement unit; storing the readings when obtained).
It would have been obvious to ordinary skill in art before the effective filling of the claimed invention to have modified the invention of Han modified by Weerth to include the teaching of Borkholder.  With the data memory, the user can store test data for further analyzing after the test, preserving test data for future reference and for historical data.

Claim 5-6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (CN 102841371), Weerth (US 2006/0086735) and Borkholder et al. (US 2012/0239343) as applied to claim 1 above and further in view of Borkholder et al. (US 2016/0097756) herein after ‘7756.
Regarding to claim 5, Han modified by Weerth and Borkholder teaches the SISBIRD of claim 1.  Han modified by Weerth and Borkholder fails to teach the test data module comprises a temperature sensor that communicates to an exterior of the spherical housing; and the controller communicatively is coupled to the temperature sensor and the memory and that executes the data acquisition utility to record, in the memory, temperature data from the temperature sensor during exposure of the spherical housing to the explosive blast wave.
Borkholder teaches an atmospheric sensor (Fig.1 atmospheric sensor 28) that communicates to an exterior of the spherical housing (¶0035); and the controller communicatively is coupled to the atmospheric sensor and the memory and that executes the data acquisition utility to record, in the memory, atmospheric data from the temperature sensor during exposure of the spherical housing to the explosive blast wave. (¶0010 -The dosimetry processing device is configured to execute programmed instructions stored in the memory including: obtaining readings from the at least one of the pressure sensor or the inertial measurement unit; storing the readings when obtained).
It would have been obvious to ordinary skill in art before the effective filling of the claimed invention to have modified the invention of Han modified by Weerth to include the teaching of Borkholder.  With the data memory, the user can store test data for further analyzing after the test, preserving test data for future reference and for historical data.
Han modified by Weerth and Borkholder fails to teach a temperature.
‘7756 teaches a temperature (¶0018 - the sensor devices can individually provide high-fidelity environmental data, such as pressure, temperature, or accelerations, which can subsequently be transformed into dynamic maps illustrating time-based propagation of blast characteristics within the test environment)
It would have been obvious to ordinary skill in art before the effective filling of the claimed invention to have modified the invention of Han modified by Weerth and Borkholder to include the teaching of ‘7756.  With the temperature measurement recorded, the data can help to provide a better understanding the mechanisms of traumatic injury resulting from an explosive blast, blow, or other event.
Regarding to claim 6, Han modified by Weerth and Borkholder teaches the SISBIRD of claim 1.  Han modified by Weerth and Borkholder fails to teach the test data module comprises a geographic location sensor; and the controller communicatively is coupled to the geographic location sensor and the memory and that executes the data acquisition utility to record, in the memory, geographic location data from the geographic location sensor during exposure of the spherical housing to the explosive blast wave.
Borkholder teaches the controller (Fig.1, Dosimetry Processing device) communicatively is coupled to the sensors (Fig.1 sensors 18, 22 and 28) and the memory and that executes the data acquisition utility to record, in the memory, sensor data from the sensor during exposure of the spherical housing to the explosive blast wave. (¶0010 -The dosimetry processing device is configured to execute programmed instructions stored in the memory including: obtaining readings from the at least one of the pressure sensor or the inertial measurement unit; storing the readings when obtained).
It would have been obvious to ordinary skill in art before the effective filling of the claimed invention to have modified the invention of Han modified by Weerth to include the teaching of Borkholder.  With the data memory, the user can store test data for further analyzing after the test, preserving test data for future reference and for historical data.
Han modified by Weerth and Borkholder fails to teach a geographic location.
‘7756 teaches a geographic location (¶0016 - Automatic location data can be obtained via triangulation, GPS, or any other suitable means. In some examples, locations of the environmental sensors can be determined via triangulation with external signals or via signals generated by the individual sensors)
It would have been obvious to ordinary skill in art before the effective filling of the claimed invention to have modified the invention of Han modified by Weerth and Borkholder to include the teaching of ‘7756.  With the location recorded, the data can help to provide a better understanding the mechanisms of traumatic injury resulting from an explosive blast, blow, or other event.
Regarding to claim 15, Han modified by Weerth and Borkholder teaches the SISBIRD of claim 1.  Han modified by Weerth and Borkholder fails to teaches wherein the test controller wirelessly receives test data from the at least one ISBIRD.
7756 teaches wherein the test controller wirelessly receives test data from the at least one ISBIRD (Fig.6 box 620,625, 630; ¶0046-0047)
It would have been obvious to ordinary skill in art before the effective filling of the claimed invention to have modified the invention of Han modified by Weerth and Borkholder to include the teaching of ‘7756.  With the location recorded, the data can help to provide a better understanding the mechanisms of traumatic injury resulting from an explosive blast, blow, or other event.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (CN 102841371), Weerth (US 2006/0086735) and Borkholder et al. (US 2012/0239343) as applied to claim 1 above and further in view of Bartec (Small transmitter great potential use of beacons in potentially explosive atmospheres)
Regarding to claim 7, Han modified by Weerth and Borkholder teaches the SISBIRD of claim 1.  Han modified by Weerth and Borkholder fails to teach the test data module comprises a beacon; and the controller communicatively is coupled to the beacon and the memory and that executes the data acquisition utility to activate the beacon in response to exposure of the spherical housing to the explosive blast wave.
Borkholder teaches the controller (Fig.1, Dosimetry Processing device) communicatively is coupled to the sensors (Fig.1 sensors 18, 22 and 28) and the memory and that executes the data acquisition utility to activate sensor in response to exposure of the spherical housing to the explosive blast wave. (¶0010 -The dosimetry processing device is configured to execute programmed instructions stored in the memory including: obtaining readings from the at least one of the pressure sensor or the inertial measurement unit; storing the readings when obtained).
It would have been obvious to ordinary skill in art before the effective filling of the claimed invention to have modified the invention of Han modified by Weerth to include the teaching of Borkholder.  With the data memory, the user can store test data for further analyzing after the test, preserving test data for future reference and for historical data.
Han modified by Weerth and Borkholder fails to teach the beacon.
Bartec teaches a geographic location (Page 1 col. 1 lines 1-11, page 4 paragraph 5. Automatic data collection)
It would have been obvious to ordinary skill in art before the effective filling of the claimed invention to have modified the invention of Han modified by Weerth and Borkholder to include the teaching of Bartec.  With the location recorded, the data can help to provide a better understanding the mechanisms of traumatic injury resulting from an explosive blast, blow, or other event.  With the beacon, the user can determine location of the sensor which can be useful in determining the effect of the blast wave generated by an explosive

Allowable Subject Matter
Claims 2-3 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 8-14 allowed
The following is a statement of reasons for the indication of allowable subject matter.
The prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having the following limitations, in combination with the remaining claimed limitations.
Regarding to claim 2, the prior art does not teach or suggest the claimed invention having “the internal support structure comprising a cylinder support assembly attached between the first and second hemispherical shells”, and a combination of other limitations thereof as recited in the claims.
Regarding to claim 3, the claims have been found allowable due to its dependency to claim 2 above.
Regarding to claim 8, the prior art does not teach or suggest the claimed invention having “at least one pedestal at a respective predefined location from an explosive device and that supports one of the at least one ISBIRD; a test controller that triggers the explosive device to produce a blast impulse that propels each of the at least one ISBIRD from their respective at least one pedestal through the air; and a computer that analyzes the acceleration data caused by the blast impulse and retrieved from the at least one ISBIRD”, and a combination of other limitations thereof as recited in the claims.
Regarding claims 9-14, the claims have been found allowable due to their dependencies to claim 8 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DACTHANG P NGO whose telephone number is (571)272-9614. The examiner can normally be reached M-TH 930-630PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DACTHANG P NGO/Examiner, Art Unit 2864                                                                                                                                                                                                        
/MICHAEL P NGHIEM/Primary Examiner, Art Unit 2862